Motion to amend the remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon this appeal there was presented and necessarily passed upon a question of the constitutionality of a Federal statute, namely, subdivision (b) of section 203 of the Housing and Rent Act of 1949. This court held that the Federal statute was not unconstitutional as violative of the Fifth Amendment of the Constitution of the United States. [See 302 N. Y. 730.]